Exhibit 10.2

EXECUTION VERSION

SECOND AMENDMENT TO

AMENDED AND RESTATED LOAN AGREEMENT

among

SUNSTONE SH HOTELS L.L.C.

SUNSTONE OP PROPERTIES L.L.C.

SUN MANHATTAN, LLC

SUNSTONE HARTSFIELD, LLC

SUNSTONE BROADHOLLOW, LLC

jointly and severally, as the Borrowers

THE LENDERS PARTY HERETO

as Lenders

and

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY

as Administrative Agent

Dated as of April 13, 2007



--------------------------------------------------------------------------------

SECOND AMENDMENT TO

AMENDED AND RESTATED LOAN AGREEMENT

This SECOND AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT (this “Agreement”)
is entered into as of April 13, 2007 (the “Modification Effective Date”) by and
among SUNSTONE SH HOTELS L.L.C., SUNSTONE OP PROPERTIES L.L.C., SUN MANHATTAN,
LLC, SUNSTONE HARTSFIELD, LLC, and SUNSTONE BROADHOLLOW, LLC, each a Delaware
limited liability company (each a “Borrower” and, jointly, severally and
collectively, the “Borrowers”); each of the lenders that is a signatory hereto
together with any successor thereto as registered owner of all or any portion of
such lender’s promissory note pursuant to the terms hereof (each a “Lender” and,
collectively, the “Lenders”); and MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY, a
corporation organized under the laws of the Commonwealth of Massachusetts, as
administrative agent for the Lenders (in such capacity, together with its
successors in such capacity, the “Administrative Agent”).

RECITALS

A. The Borrowers, the Lenders and the Administrative Agent are parties to that
certain Amended and Restated Loan Agreement dated as of October 26, 2004 (the
“Original Loan Agreement”), as amended by that certain Joinder, Amendment,
Ratification and Consent to Amended and Restated Loan Agreement dated as of
December 22, 2005 (the “First Amendment” and, collectively with the Original
Loan Agreement, the “Loan Agreement”).

B. The Borrowers, the Lenders and the Administrative Agent desire to modify the
Loan Agreement to reflect their agreements contained herein. Capitalized terms
used herein and not otherwise defined herein have the respective meanings set
forth in the Loan Agreement.

NOW, THEREFORE, in consideration of the covenants contained herein and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged and agreed, the parties hereby agree to be bound as follows:

1. Incorporation of Recitals. Each of the recitals set forth above is hereby
incorporated by reference into this Agreement.

2. Loan Modification Fee. In consideration of the agreement of the Lenders and
the Administrative Agent to execute and deliver this Agreement, the Borrowers
have agreed to pay the Lenders a loan modification fee equal to $1,240,820.98
(calculated by multiplying fifty basis points (0.50%) times the outstanding
principal amount of the Loans on the date of this Agreement, which is
$248,164,195.84). The Borrowers have paid $100,000 of such loan modification fee
prior to the date of this Agreement. This Agreement shall not be deemed
effective unless and until all of the parties have executed and delivered
original counterparts of this Agreement to the Administrative Agent and the
Borrowers have paid the balance of such loan modification fee by wire transfer
of immediately available funds to the Administrative Agent for forwarding to the
Lenders.



--------------------------------------------------------------------------------

3. Modification of Certain Definitions in Loan Agreement. The following defined
terms set forth in the Loan Agreement are hereby modified as follows:

a. The existing definition of “Closed Prepayment Period” is deleted in its
entirety and the following is substituted in lieu thereof:

“Closed Prepayment Period” means the period commencing on the Modification
Closing Date and ending on May 1, 2009.

b. In the definition of “Loan-to-Value Ratio,” the phrase “ten and one-half
percent (10.5%)” is deleted and the phrase “eight and one-half percent (8.5%)”
is substituted in lieu thereof.

c. The existing definition of “Maximum Loan to Value Ratio” is deleted in its
entirety and the following is substituted in lieu thereof:

“Maximum Loan-to-Value Ratio” means sixty-five percent (65%).

d. The existing definition of “Release Amount” is deleted in its entirety and
the following is substituted in lieu thereof:

“Release Amount” means:

(a) With respect to a Release of an Individual Property being sold by a Borrower
to an unaffiliated third party pursuant to Section 2.7(2) of this Agreement:

(i) If the Loan-to-Value Ratio immediately following the proposed Release will
be less than or equal to the Maximum Loan-to-Value Ratio, zero.

(ii) If the Loan-to-Value Ratio immediately following the proposed Release will
be greater than the Maximum Loan-to-Value Ratio, an amount equal to the greater
of (x) one hundred twenty-five percent (125%) of either (A) with respect to an
Individual Property that is not a Tarsadia Property, the Allocated Loan Amount
for such Individual Property, or (B) with respect to a Tarsadia Property, the
Tarsadia Floor Release Amount and (y) the Net Sale Proceeds from the sale of
such Individual Property.

(b) With respect to a Release of an Individual Property that is the subject of a
Rebranding Renovation pursuant to Section 2.7(2) of this Agreement:

(i) If the Loan-to-Value Ratio immediately following the proposed Release will
be less than or equal to the Maximum Loan-to-Value Ratio, zero.

 

-3-



--------------------------------------------------------------------------------

(ii) If the Loan-to-Value Ratio immediately following the proposed Release will
be greater than the Maximum Loan-to-Value Ratio, an amount equal to one hundred
twenty-five percent (125%) of either (x) with respect to an Individual Property
that is not a Tarsadia Property, the Allocated Loan Amount for such Individual
Property, or (y) with respect to a Tarsadia Property, the Tarsadia Floor Release
Amount.

4. Certain Releases. Pursuant to and in conjunction with the execution and
delivery of the First Amendment, the Borrowers repaid in full the entire
outstanding principal amount of the Floating Loans and, as a result, rendered no
longer applicable any provisions of the Loan Agreement that referred to the
extension of maturity of the Floating Loans. Accordingly, for the avoidance of
doubt, the parties acknowledge and agree that for purposes of Section 2.7(2) of
the Loan Agreement, as amended hereby:

a. Upon payment of the applicable Release Amount, the Borrowers have the right
to Release an Individual Property in conjunction with (i) a sale of such
Individual Property to a third party unrelated to any of the Borrowers or (ii) a
Rebranding Renovation of such Individual Property, in each case to the extent
permitted by Section 2.7(2) and any other applicable provisions of the Loan
Agreement, as amended hereby. Such Releases shall be permitted both during and
after the Closed Prepayment Period, but are subject in all cases to the
limitations and requirements set forth in Section 2.3(3)(b)(ii)(A) and
Section 2.7(2) of the Loan Agreement, as amended hereby.

b. The Borrowers no longer have the right to Release Individual Properties in
order to refinance such Individual Properties in connection with the extension
of maturity of the Floating Loans. Accordingly, any provisions of Section 2.7(2)
and any other applicable provisions of the Loan Agreement that refer to Releases
associated with the refinancing of Individual Properties (including, without
limitation, Section 2.3(3)(b)(ii)(B) of the Loan Agreement) are hereby deleted
and rendered of no further force or effect.

5. Mandatory Amortization.

a. The following definitions are hereby added to Section 1.1 of the Loan
Agreement:

i. “Mandatory Amortization Trigger” means the condition that exists when the
Loan-to-Value Ratio has exceeded the Maximum Loan-to-Value Ratio as calculated
on three consecutive Payment Dates occurring on or after May 1, 2007.

ii. “Discontinued Amortization Trigger” means the condition that exists when the
Loan to-Value Ratio has been less than or equal to the Maximum Loan-to-Value
Ratio as calculated on three consecutive Payment Dates occurring on or after
May 1, 2007.

b. Section 2.3(1)(b)(ii) of the Loan Agreement is hereby marked “intentionally
deleted” and rendered of no further force or effect.

 

-4-



--------------------------------------------------------------------------------

c. The introductory paragraph to Section 2.3(3)(a) of the Loan Agreement is
hereby deleted and the following is substituted in lieu thereof:

(a) Additional Mandatory Prepayments. The Borrowers shall be required to prepay
the outstanding principal amount of the Loans under the following circumstances:

d. Existing clauses (i) and (ii) of Section 2.3(3)(a) of the Loan Agreement are
hereby renumbered to be clauses (ii) and (iii), respectively.

e. The following provision is hereby added to Section 2.3(3)(a) of the Loan
Agreement as new clause (i) of such section:

(i) Commencing on the Payment Date occurring in July 2007, and on each
subsequent Payment Date thereafter, if a Mandatory Amortization Trigger has
occurred, then the Borrowers shall make a payment of principal on the Fixed
Loans based upon a twenty-five (25) year amortization schedule (as such
amortization schedule may be adjusted upon a Release of an Individual Property
pursuant to the provisions of Section 2.7(4)(c) or in connection with a casualty
or Condemnation pursuant to Section 3.2 or 3.3). After the occurrence of a
Mandatory Amortization Trigger, the Borrowers shall continue to make such
payments of principal on each Payment Date thereafter unless and until a
Discontinued Amortization Trigger shall occur, upon and after which the
Borrowers shall no longer be required or permitted to make such payments of
principal. The foregoing provisions shall remain in force throughout the
remainder of the term of the Loans and such required amortization shall be
periodically reinstated or suspended, as applicable, upon the occurrence of
subsequent Mandatory Amortization Triggers or Discontinued Amortization
Triggers.

6. Preparation of Revised Exhibit E to Loan Agreement.

a. Existing Section 2.7(4)(a) of the Loan Agreement is hereby renumbered to be
clause (i) of Section 2.7(4)(a) of the Loan Agreement. All existing subsections
of such provision, consisting of clauses beginning “First” through “Fifth,”
shall continue to exist as subsections under such new clause (i).

b. In such Section 2.7(4)(a)(i), the phrase “Upon any Release of an Individual
Property” is deleted and the phrase “Upon any Release of an Individual Property
for which the Release Amount is not zero” is substituted in lieu thereof.

c. The following provision is hereby added to Section 2.7(4)(a) of the Loan
Agreement as new clause (ii) of such section:

(ii) Upon any Release of an Individual Property for which the Release Amount is
zero, the Allocated Loan Amounts and Allocated Percentages for the remaining
Properties shall be recalculated as follows and in the following order of
priority:

 

-5-



--------------------------------------------------------------------------------

(A) First, the Allocated Loan Amount for such Release Property shall be
re-allocated among all of the remaining Properties on a pro rata basis in
accordance with their respective Allocated Loan Amounts.

(B) Second, the Allocated Loan Amount and the Allocated Percentage for such
Release Property shall be reduced to zero.

(C) Third, the Administrative Agent shall recalculate the Allocated Percentages
for all remaining Properties to a fraction, the numerator of which is the
Allocated Loan Amount for such Individual Property and the denominator of which
is the aggregate outstanding principal amount of the Loans.

7. Representations and Warranties; Indemnification.

a. Each of the Borrowers jointly and severally represents and warrants to the
Administrative Agent and Lenders that no Event of Default, and no event or
condition which would constitute an Event of Default but for the giving of
notice or the passage of time, exists as of the date of this Agreement.

b. Each of the Borrowers hereby jointly and severally re-makes and re-states as
of the date hereof each of the representations and warranties set forth in
Section 4.2 and in Article VI of the Loan Agreement, excluding only the
representation and warranty referring to interest rate cap agreements set forth
in Section 6.31 of the Loan Agreement. Each of such representations and
warranties that refers to the Loan Agreement or the Loan Documents shall be
deemed to refer to the Loan Agreement or the Loan Documents, as applicable,
together with this Agreement. Borrower acknowledges that such representations
and warranties are a material inducement for the Lenders and the Administrative
Agent to enter into this Agreement, and that the Lenders and the Administrative
Agent have relied on the accuracy of such representations and warranties in
waiving certain due diligence deliveries that they otherwise would have required
in connection with the execution and delivery of this Agreement, including
organizational documentation for the Borrowers, legal opinions, updated title
and environmental reports, and similar items.

c. Each Borrower shall indemnify, defend and hold the Administrative Agent and
each Lender harmless from and against any and all losses, liabilities, claims,
damages, expenses, obligations, penalties, actions, judgments, suits, costs or
disbursements of any kind or nature whatsoever, including the reasonable fees
and actual expenses of their counsel, that any of them may occur in connection
with the breach or inaccuracy of any of the representations and warranties made
by the Borrowers pursuant to this section.

 

-6-



--------------------------------------------------------------------------------

8. No Other Modifications. The parties hereto hereby acknowledge and agree that,
except as provided in this Agreement, the Loan Agreement has not been modified,
amended, canceled, terminated, released, superseded or otherwise rendered of no
force or effect.

9. Confirmation and Ratification. The Loan Agreement as hereby amended is hereby
ratified and confirmed by all of the parties hereto, and every provision,
covenant, condition, obligation, right, term and power contained in and under
the Loan Agreement, as hereby amended, shall continue in full force and effect.

10. Governing Law; Incorporation by Reference. This Agreement and the
obligations arising hereunder shall be governed by, and construed in accordance
with, the laws of the Commonwealth of Massachusetts. Additionally, the terms and
provisions of Section 11.19 of the Loan Agreement are hereby incorporated by
reference as if fully set forth herein.

11. Borrower; Joint and Several Liability; Suretyship Waivers. It is intended by
the parties hereto that each Borrower shall be liable, jointly and severally,
for all of the obligations of the Borrowers hereunder and under the Loan
Agreement. Accordingly, each of the Borrowers expressly agrees and acknowledges
with each Lender and the Administrative Agent that:

a. It understands that the Lenders would not have made the Loans or entered into
this Agreement but for the agreement of each Borrower to be jointly and
severally liable for each and every obligation of the Borrowers set forth herein
and in the Loan Agreement, and it agrees that it has received sufficient
consideration for its agreement to be bound by and to the extent of the terms
hereof. In particular, each Borrower is of the view that the financial
accommodations offered to each Borrower under this Agreement and the Loan
Agreement will enhance the aggregate borrowing powers of the Borrowers, and that
each Borrower and Borrower Party will receive substantial direct and/or indirect
benefits by reason of the making of the Loans and other financial accommodations
provided in the Loan Agreement, and by reason of the execution and delivery of
this Agreement.

b. In any provision of this Agreement or the Loan Agreement where any Borrower
makes a representation or warranty, such representation or warranty shall
constitute a separate representation or warranty made by each Borrower as to the
content and substance thereof.

c. In any provision of this Agreement or the Loan Agreement where any Borrower
makes an agreement or covenant, such agreement or covenant shall be a separate
agreement or covenant of each Borrower, and each such entity shall be jointly
and severally liable with each other such entity for the full and faithful
performance thereof, without regard to whether (i) any Borrower shall have
better rights to control or assure the performance of such agreement or covenant
or (ii) such agreement or covenant affects an Individual Property in which any
Borrower does not have a direct interest.

d. An Event of Default may occur under the Loan Agreement and the Administrative
Agent and Lenders shall be permitted to exercise their remedies as stated in the
Loan Agreement if any Borrower by its action or inaction causes an Event of

 

-7-



--------------------------------------------------------------------------------

Default to occur, and the lack of fault or breach by any other Borrower shall
neither serve nor be deemed to halt such Event of Default nor prevent, delay or
impair any such exercise of remedies.

e. In exercising any remedies set forth in the Loan Agreement after an Event of
Default, the Administrative Agent and Lenders shall be permitted to exercise
their remedies as stated in the Loan Agreement against any or all of the
Borrowers, or none of them, as the Administrative Agent and Lenders shall
determine in their sole and absolute discretion, and any lack of fault or lack
of breach by any Borrower shall not prevent, delay or impair the pursuit or
implementation of any such remedies against them.

f. The obligations, covenants, agreements and duties of each Borrower under the
Loan Documents shall in no way be discharged, affected or impaired by any of the
following:

i. the waiver by Administrative Agent of the performance or observance by
Borrower or any other party of any of the agreements, covenants, terms or
conditions contained in the Loan Agreement;

ii. the extension, in whole or in part, of the time for payment by any Borrower
of any sums owing or payable under any Loan Document;

iii. any assumption by any person of any or all of any Borrower’s obligations
under any Loan Document;

iv. the waiver or release or modification or amendment (whether material or
otherwise) of any provision of any Loan Document;

v. any failure, omission or delay on the part of Administrative Agent to
enforce, assert or exercise any right, power or remedy conferred on or available
to Administrative Agent under any of the Loan Documents, or any action on the
part of Administrative Agent granting indulgence or extension in any form
whatsoever;

vi. the voluntary or involuntary liquidation, dissolution, sale of all or
substantially all of the assets, marshaling of assets and liabilities,
receivership, conservatorship, insolvency, bankruptcy, assignment for the
benefit of creditors, reorganization or other similar proceeding affecting any
Borrower or any of its assets or any impairment, modification, release or
limitation of liability of any Borrower or any of their estates in bankruptcy or
of any remedy for the enforcement of such liability resulting from the operation
of any present or future provision of the Federal Bankruptcy Code or other
similar statute or from the decision of any court;

vii. the release of any Borrower from the performance or observance of any of
the agreements, covenants, terms or conditions contained in any of the Loan
Documents by operation of law;

viii. the power or authority or lack thereof of any Borrower to execute,
acknowledge or deliver any of the Loan Documents;

 

-8-



--------------------------------------------------------------------------------

ix. the legality, validity or invalidity of any Loan Document;

x. any defenses whatsoever that Borrower may or might have to the payment of any
portion of the Indebtedness except for the payment thereof;

xi. the existence or non-existence of any Borrower as a legal entity;

xii. any right of setoff, counterclaim or defense (other than payment in full of
the Indebtedness in accordance with the terms of the Loan Documents) that any
Borrower may or might have to its respective undertakings, liabilities and
obligations hereunder, each and every such defense being hereby waived by each
Borrower; or

xiii. any other cause, whether similar or dissimilar to any of the foregoing,
that might constitute a legal or equitable discharge of any Borrower (whether or
not such Borrower shall have knowledge or notice thereof) other than payment in
full of the Indebtedness.

g. To the extent notwithstanding the above and the express intent of the
parties, if any Borrower is deemed to be a surety or guarantor of another
Borrower, then the following shall apply:

i. Each Borrower understands and further acknowledges that if the Administrative
Agent forecloses judicially or nonjudicially against any real property securing
the Loans, that foreclosure could impair or destroy any ability that such
Borrower may have to seek reimbursement, contribution or indemnification from
another Borrower or others based on any right such Borrower may have of
subrogation, reimbursement, contribution or indemnification for any amounts paid
by such Borrower hereunder. Each Borrower further understands and acknowledges
that in the absence of this provision, the potential impairment or destruction
of such Borrower’s rights, if any, may entitle such Borrower to assert a defense
based on California Code of Civil Procedure (“CCP”) § 580d as interpreted in
Union Bank v. Gradsky, to the extent applicable. Each Borrower freely,
irrevocably and unconditionally: (a) waives and relinquishes that defense, and
agrees that such Borrower will be fully liable hereunder, even though the
Administrative Agent may foreclose judicially or nonjudicially against the real
property securing the Loans; (b) agrees that such Borrower will not assert that
defense in any action or proceeding that the Administrative Agent may commence
to enforce the terms of the Loan Documents; (c) acknowledges and agrees that the
rights and defenses waived by such Borrower hereunder include any right or
defense that such Borrower may have or be entitled to assert based upon or
arising out of any one or more of the following (to the extent applicable):
(i) CCP § 580a (which, if such Borrower had not given this waiver, would
otherwise limit such Borrower’s liability after any nonjudicial foreclosure sale
to the difference between the obligations for which such Borrower is liable and
the fair market value of the property or interests sold at such nonjudicial
foreclosure sale rather than the actual proceeds of such sale), (ii) CCP § 580b
and CCP § 580d (which, if such Borrower had not given this waiver, would
otherwise limit the Administrative Agent’s right to recover a deficiency
judgment with respect to purchase money obligations and after any nonjudicial
foreclosure sale, respectively), (iii)

 

-9-



--------------------------------------------------------------------------------

CCP § 726 (which, if such Borrower had not given this waiver, among other
things, would otherwise require the Administrative Agent to exhaust all of its
security before a personal judgment may be obtained for a deficiency), or
(iv) California Civil Code § 2848 (which, if Borrower had not given this waiver,
among other things, would entitle Borrower to enforce every remedy the
Administrative Agent may have against the Borrower for its payments hereunder);
and (d) acknowledges and agrees that the Administrative Agent is relying on this
waiver in making the Loans, and that this waiver is a material part of the
consideration that the Administrative Agent is receiving for making the Loans.

h. WITHOUT LIMITING THE FOREGOING, EACH BORROWER WAIVES ALL RIGHTS AND DEFENSES
THAT SUCH BORROWER MAY HAVE IN CONNECTION WITH THE FOREGOING TERMS. THIS MEANS,
AMONG OTHER THINGS:

i. THE ADMINISTRATIVE AGENT MAY COLLECT FROM SUCH BORROWER WITHOUT FIRST
FORECLOSING ON ANY REAL OR PERSONAL PROPERTY COLLATERAL PLEDGED BY THE BORROWER
OR ANY OTHER BORROWER; AND

ii. IF THE ADMINISTRATIVE AGENT FORECLOSES ON ANY REAL PROPERTY COLLATERAL
PLEDGED BY THE BORROWER OR ANY OTHER BORROWER:

a. THE AMOUNT OF THE ADMINISTRATIVE AGENT’S CLAIM HEREUNDER MAY BE REDUCED ONLY
BY THE PRICE FOR WHICH THAT COLLATERAL IS SOLD AT THE FORECLOSURE SALE, EVEN IF
THE COLLATERAL IS WORTH MORE THAN THE SALE PRICE; AND

b. THE ADMINISTRATIVE AGENT MAY COLLECT FROM SUCH BORROWER EVEN IF THE
ADMINISTRATIVE AGENT, BY FORECLOSING ON THE REAL PROPERTY COLLATERAL, HAS
DESTROYED ANY RIGHT SUCH BORROWER MAY HAVE TO COLLECT FROM ANY OTHER BORROWER.

i. THIS IS AN UNCONDITIONAL AND IRREVOCABLE WAIVER OF ANY RIGHTS AND DEFENSES
THE BORROWERS MAY HAVE IN CONNECTION WITH THE LOANS. THESE RIGHTS AND DEFENSES
INCLUDE, BUT ARE NOT LIMITED TO, ANY RIGHTS OR DEFENSES BASED UPON CCP §§ 580a,
580b, 580d, OR 726 (TO THE EXTENT APPLICABLE).

12. No Waiver of Remedies. Subject to the terms and agreements contained in this
Agreement, the Loan Agreement remains unmodified and in full force and effect,
and this Agreement shall not be deemed to be a waiver by the Administrative
Agent or any Lender of any default or Event of Default under the Loan Agreement
or a waiver by the Administrative Agent or any Lender any of its rights or
remedies under the under the Loan Agreement or any Loan Document or under
applicable law.

[NO FURTHER TEXT ON THIS PAGE]

 

-10-



--------------------------------------------------------------------------------

EXECUTED as an instrument under seal as of the Modification Effective Date.

 

BORROWERS: SUNSTONE SH HOTELS L.L.C. SUNSTONE OP PROPERTIES L.L.C. SUN
MANHATTAN, LLC SUNSTONE HARTSFIELD, LLC SUNSTONE BROADHOLLOW, LLC By:  

 

  Jon D. Kline   President, Sunstone Hotel Investors, Inc.   Duly authorized
signatory for each of the foregoing Borrowers

[SIGNATURES OF LENDERS AND ADMINISTRATIVE AGENT ON FOLLOWING PAGE]

 

-11-



--------------------------------------------------------------------------------

LENDER AND ADMINISTRATIVE AGENT: MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY By:
  Babson Capital Management LLC   Its Authorized Agent By:  

 

Name:   Richard F. McKeever Title:   Managing Director LENDER: GENERAL ELECTRIC
CAPITAL CORPORATION By:  

 

Name:   Title:   LENDER: HARTFORD ACCIDENT AND INDEMNITY COMPANY By:   Hartford
Investment Management Company   Its Agent and Attorney-in-Fact By:  

 

Name:   Title:  

 

-12-